           Case 1:20-cv-07892-LTS Document 52 Filed 03/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

OFF-WHITE LLC,

                 Plaintiff,

        -v-                                                   No. 20-CV-7892 LTS

ANOGAR-32, et al.,

                 Defendants.

-------------------------------------------------------x

OFF-WHITE LLC,

                 Plaintiff,

        -v-                                                   No. 20-CV-7894 LTS

BEIJING YINYU TRADING CO., LTD, et al.,

                 Defendants.

-------------------------------------------------------x


                                                     ORDER
               These matters having been commenced by the filing of complaints on September
24, 2020, and the defendants in each case having failed to interpose a timely answer to the
complaint or otherwise move in this proceeding, and the plaintiff having sought permission to
move for a default judgment, it is hereby

               ORDERED, that the plaintiff may make a motion for a default judgment in each
of the above-captioned actions; and it is further

                ORDERED, that the plaintiff’s motion in each action must be accompanied by
evidence, in admissible form, of such facts as it would have proffered to meet its burden of proof
on its direct case on the relevant counts had a trial been held in this action; and it is further

              ORDERED, that such motions for default judgment must be served on the
defendants and must be accompanied by copies of the Clerk’s Certificate and of proof of service


OFF-WHITE - DEFPROVE.DOCX                                  VERSION MARCH 5, 2021                  1
          Case 1:20-cv-07892-LTS Document 52 Filed 03/05/21 Page 2 of 2




of the summons and complaint and the motion for default judgment as provided by the
undersigned’s Individual Practices Rules; and it is further

               ORDERED, that said motions must be filed by March 31, 2021, and shall be
briefed in accordance with the schedule set forth in Local Civil Rule 6.1 and will be taken on
submission unless otherwise directed by the Court; and it is further

               ORDERED, that plaintiff must serve a copy of this Order on defendants and file
proof of such service within fourteen (14) days from the date hereof.



Dated: New York, New York
       March 5, 2021



                                                           /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge




               OFF-WHITE - DEFPROVE.DOCX                        VERSION MARCH 5, 2021            2
